IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


JOVAN LANCE BRADLEY,                        : No. 38 MM 2019
                                            :
                    Petitioner              :
                                            :
                                            :
             v.                             :
                                            :
                                            :
CHESTER COUNTY COURT OF                     :
COMMON PLEAS,                               :
                                            :
                    Respondent              :


                                      ORDER



PER CURIAM

      AND NOW, this 1st day of July, 2019, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.